Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 1, 2015

                                     No. 04-15-00635-CV

             IN THE INTEREST OF F.A., S.L., D.L., AND R.L., JR., Children,

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-00908
                         Honorable Peter A. Sakai, Judge Presiding

                                        ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The disposition of this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal is
filed. Id.

         The appellant’s brief was originally due to be filed on November 17, 2015. On
November 18, 2015, this court granted appellant’s first motion requesting an extension of time to
file the brief, extending the deadline to file the brief to November 30, 2015.

        On November 27, 2015, appellant filed a second motion requesting an additional seven-
day extension of time to file the brief. The motion is GRANTED, and appellant’s brief must be
filed no later than December 7, 2015. Given the time constraints governing the disposition of
this appeal, further requests for extensions of time will be disfavored.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of December, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court